UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1827


THE TRAVELERS INDEMNITY COMPANY,

                Plaintiff - Appellee,

          v.

DEEPAK RAJANI; TRAVELLERS.COM, an Internet domain name,

                Defendants – Appellants

DEAR!NET ONLINE E.K.

                Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00448-LO-JFA)


Submitted:   January 30, 2012              Decided:   February 16, 2012


Before KING, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deepak Rajani, Appellant Pro Se.    Stephanie Hanley Bald, Anna
Bonny Chauvet, FINNEGAN HENDERSON FARABOW GARRETT & DUNNER, LLP,
Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deepak Rajani seeks to appeal several orders of the

district     court    regarding         The       Travelers    Indemnity          Company’s

(“Travelers”) action against him and his website TRAVELLERS.COM.

In his notice of appeal filed on August 4, 2011, Rajani seeks to

appeal five district court orders:                     the two orders entered on

July 5, 2011, and the orders entered on July 11, 2011, July 14,

2011, and July 29, 2011.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,     28     U.S.C.       § 1292   (2006);        Fed.   R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      None of the orders from which Rajani appeals are

final orders nor appealable interlocutory or collateral orders.

Thus, we grant Travelers’ motion to dismiss in part Rajani’s

appeal of the first four district court orders as interlocutory.

This leaves the July 29, 2011 order in which the district court

granted Travelers’ motion for partial summary judgment.                                   The

July   29   order    is   also    interlocutory.              Thus,    we    dismiss      the

remainder of the appeal for lack of jurisdiction.                            We deny the

parties’ remaining pending motions as moot and dispense with

oral   argument      because      the    facts       and   legal      contentions         are




                                              2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3